 



Exhibit 10.4

Employment Agreement between Access National Mortgage Corporation and Dean
Hackemer

     THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated this 29th day of
March 2005, between Access National Mortgage Corporation (“ANMC”), a Virginia
corporation and direct wholly-owned subsidiary of Access National Bank, a
national banking association (“Access”) (collectively with ANMC, the “Employer”)
and Dean Hackemer (the “Executive”).

WITNESSETH

     WHEREAS, the Executive has heretofore been employed, and currently is
rendering services to ANMC, as President;

     WHEREAS, the Employer considers the continued availability of the
Executive’s services to be important to the management and conduct of the
Employer’s business and desire to secure for themselves the continued
availability of the Executive’s services; and

     WHEREAS, the Executive is willing to make his services available to the
Employer and Access on the terms and subject to the conditions set forth herein.

     NOW THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereby agree as follows:

     1. Employment. The Executive shall be employed as President of ANMC and
Senior Vice President of Access. The Executive shall have such duties and
responsibilities as are commensurate with such positions and shall also render
such other services and duties as may be reasonably assigned to him from time to
time by the Employer, consistent with his positions. The Executive hereby
accepts and agrees to such employment.

     2. Term of Employment. The term of employment shall begin on the effective
date (the “Commencement Date”) and continue for three years; provided, however,
that the term shall be extended automatically for an additional period of one
year at the end of the initial three year term and all subsequent one-year
terms, unless either the Executive or the Employer gives written notice to the
other at least 120 days prior to the end of any such term of such party’s
election not to extend the term of this Agreement. The last day of the last term
or extended term of this Agreement is referred to herein as the “Expiration
Date.” Commencement Date is January 1, 2005.

     3. Compensation and Benefits.

     (a) Base Salary. For all services rendered by the Executive under this
Agreement, the Employer shall pay the Executive an annual base salary of
$250,000 (the “Base Salary”), which may be increased each year by an amount to
be determined by the Board of Directors. The Executive’s salary shall be payable
in accordance with payroll practices of Employer applicable to officers of the
company.

     (b) Annual Bonus. As additional compensation, the Employer shall pay to the
Executive an annual bonus of up to 100% of the Base Salary, in cash or other
form of compensation as mutually agreed. The bonus shall be paid annually upon
the final close out of the Fiscal Year End Audit for the applicable Fiscal Year
for which performance is being evaluated. In no event later then March 31st of
the year following the Fiscal Year, the Bonus shall be set by the Compensation
Committee established by the Access Board of Directors. The amount of the Bonus
shall be determined substantially within the framework of the Executive
Performance Evaluation as attached as Exhibit A and is further contingent on
satisfactory performance by the Executive as evaluated by the ANM Board of
Directors and the Access CEO. The precise form and content of the Executive
Performance Evaluation may be changed during the term of this Agreement by
mutual consent.

     (d) Benefits and Vacation. During the term of the Agreement, Executive
shall be entitled to participate in and receive the benefits, sick leave, or
certain pension or other retirement benefit plan, profit sharing, stock option,
or other plans, benefits and privileges given to executives of Employer or
Access, to the extent commensurate with his then duties and responsibilities as
fixed by the Board of Directors of ANMC or Access CEO including, but not limited
to, family paid health insurance. The Executive shall also be entitled to four
(4) weeks of vacation per year.

     (e) Business Expenses. The Employer shall reimburse Executive or otherwise
provide for or pay for all

 



--------------------------------------------------------------------------------



 



reasonable expenses incurred by Executive in furtherance of, or in connection
with the business of the Employer, including, but not by way of limitation,
travel expenses, car allowance of $500 per month, and memberships in
professional organizations, subject to such reasonable documentation and other
limitations as may be established by the Board of Directors of the Employer.

4. Termination and Termination Benefits.

     (a) Termination for Cause. The Executive’s employment may be terminated for
Cause at any time without further liability on the part of the Employer. Only
the following shall constitute “Cause” for such termination:

          (i) gross incompetence, gross negligence, willful misconduct in office
or breach of material fiduciary duty owed to the Employer;

          (ii) conviction of a felony, a crime of moral turpitude or commission
of an act of embezzlement or fraud against the Employer or any subsidiary or
affiliate thereof;

          (iii) failure to cure a material breach by the Executive of a material
term of this Agreement after sixty (60) days written notice of the breach;

          (iv) deliberate dishonesty of the Executive with respect to the
Employer or any subsidiary or affiliate thereof; or

          (v) deliberate violation of employer policy or banking regulation.

     (b) Termination as a Consequence of Death or Disability. If the Executive
dies or becomes disabled while employed by Employer, Executive and/or his estate
shall be entitled to all compensation accrued by Executive prior to his death or
disability, including a pro rata portion of the Annual Bonus assessed as of the
date of Termination.

For purposes of this Section 4, Executive is “disabled” if he is unable to
perform substantially all of his duties and responsibilities hereunder, which
disability lasts for an uninterrupted period of at least 180 days or a total of
at least 240 days in any calendar year (as determined by the opinion of an
independent physician mutually agreed upon by the employee and Board of
Directors of Access).

     (c) Termination by the Executive. The Executive may terminate his
employment hereunder with or without Good Reason (as defined below) by written
notice to the Board of Directors of the Employer effective thirty (30) days
after receipt of such notice by the Board of Directors. In the event the
Executive terminates his employment hereunder for Good Reason, the Executive
shall be entitled to the benefits specified in Section 4(d) and the Executive
shall not be required to render any further services to the Employer. Upon
termination of employment by the Executive without Good Reason, the Executive
shall be entitled to no further compensation or benefits under this Agreement.
“Good Reason” includes:

     (i) the failure by the Employer to comply with the provisions of Section 3
or material breach by the Employer of any other provision of this Agreement,
which failure or breach shall continue for more than sixty (60) days after the
date on which the Board of Directors of the Employer receives a written notice;

     (ii) the assignment of the Executive without his consent to a position,
responsibilities, or duties of a materially lesser status or degree of
responsibility than his position, responsibilities, or duties at the
Commencement Date;

     (iii) the requirement by the Employer that the Executive be based at any
office location that is greater than fifty (50) miles from Executive’s current
office location;

     (viii) actions on the part of the Employer that are designed to or have the
effect of making it impossible for Executive to or materially impair Executive’s
ability to perform his duties and responsibilities hereunder;

     (ix) any transaction or series of related transactions in which the
Employer ceases to be a direct or indirect wholly-owned subsidiary of Access; or

     (x) any Change of Control (as defined in Section 14) of Access.

A transaction described in clause (v) or (vi) above shall only be deemed to be
“Good Reason” if the Executive terminates his

 



--------------------------------------------------------------------------------



 



employment by written notice to the Board of Directors of the Employer within
180 days after the occurrence thereof.

     (d) Certain Termination Benefits. In the event of termination by the
Employer without Cause, or by the Executive with Good Reason, the Executive
shall be entitled to the following benefits:

     (i) For the period subsequent to the date of termination until the
Expiration Date, Employer shall continue to pay the Executive his Base Salary in
effect on the date of termination, such payments to be made on the same periodic
dates as salary payments would have been made to the Executive had this
employment not been terminated, unless the Employer elects to make a lump sum
severance payment in an equivalent amount within thirty (30) days of the date of
termination or the Executive requests a lump sum payment ; provided, however,
that the Employer shall be required to make a lump sum severance payment in an
equivalent amount within thirty (30) days of the date of termination in the
event the Executive terminates his employment for Good Reason as a result of a
Change of Control.

     (ii) For the period subsequent to the date of termination until the
Expiration Date, Employer shall pay Executive any bonuses that would have been
paid to Executive from the date of termination to the Expiration Date, together
with information indicating the manner and basis upon which such bonuses were
calculated.

     (iii) For the period subsequent to the date of termination until the
Expiration Date, the Executive shall continue to receive medical and life
insurance benefits pursuant to plans made available by the Employer to its
employees at the expense of the Employer to substantially the same extent the
Executive received such benefits on the date of termination (it being
acknowledged that the post-termination plans may be different from the plans in
effect on the date of termination). For purposes of application of such
benefits, the Executive shall be treated as if he had remained in the employ of
the Employer, with an annual Base Salary plus commission and bonus at the rate
in effect on the date of termination.

     (iv) The Employer’s obligation to provide the Executive with medical and
other insurance benefits pursuant to Section 4(d)(iii) hereof shall terminate
with respect to each particular type of insurance in the event the Executive
becomes employed and has made available to him in connection with such
employment that particular type of insurance, so long as such insurance is
substantially similar to the insurance provided by the Employer.

     5. Section Intentionally Omitted

     6. Non-competition and Confidential Information.

     (a) Non-competition and Non-solicitation. During the initial term and any
successive term of this Agreement and for six months following the termination
or cessation of his employment for any reason other than a termination by
Employer without Cause or a termination by Executive for Good Reason (other than
a termination by the Executive pursuant to Sections 4(c) (v) and (vi) in which
case this Section 6(a) will apply), but only to the extent of the lesser of six
months or the remaining term of this contract (the “Restricted Period”),
Executive will not, directly or indirectly, whether as owner, partner,
shareholder (except as a passive investor owning less than 5% of any class of
voting securities of any entity), consultant, agency, executive, co-venturer or
otherwise, or through any Person compete with Employer’s business (as defined
below) in any location within a fifty (50) mile radius of an office in which the
Employer is conducting business at the time of the termination or cessation. In
addition, during the Restricted Period, Executive will not (i) hire or attempt
to hire any officer or employee of Employer or encourage any such officer or
employee to terminate his or her relationship with Employer, (ii) solicit or
encourage any customer of Employer to terminate its relationship with Employer,
(iii) organize a business that will engage in any business activity of the
employer’s business. Employer Business will be defined as origination of
residential mortgages and commercial banking.

     (b) Confidential Information. Executive acknowledges and agrees that all
Confidential Information (as defined below) and all physical manifestations
thereof, are confidential to and shall be and remain the sole and exclusive
property of Employer. Upon request by Employer, and in any event upon
termination of Executive’s employment with Employer for any reason, Executive
shall promptly deliver to Employer all property belonging to Employer including,
without limitation, all Confidential Information (and all manifestations thereof
then in his custody, control or possession). Executive agrees that during the
term of this contract with Employer and for a period of two years following the
termination of such employment, Executive shall not disclose or make available,
directly or indirectly, any Confidential Information to any Person, except in
the proper performance of his duties and responsibilities hereunder, without the
prior written consent of the Board of Directors of Employer, or as required by
law.

     (c) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean any and all data and information relating
to the business of Employer and its affiliated companies, which (i) is disclosed

 



--------------------------------------------------------------------------------



 



to Executive during the course of his employment with Employer, and (ii) has
value to Employer and is not generally known by its competitors. Confidential
Information shall not include any data or information that (i) has been
voluntarily disclosed to the public by Employer or has become generally known to
the public (except where such public disclosure has been made by or through
Executive or by a third person or entity with the knowledge of Executive in
violation of this Agreement), (ii) has been independently developed and
disclosed by parties other than Executive or Employer to Executive or the public
generally without breach of any obligation of confidentiality by any such person
running directly or indirectly to Employer, or (iii) otherwise enters the public
domain through lawful means. Confidential information may include, but is not
limited to information relating to the financial affairs, customers, products,
processes, services, executives, Executive compensation, and marketing of
Employer and its affiliated companies, or public information that has been
assembled and analyzed by Employer or its affiliated companies so as to make its
use unique and beneficial to Employer or its affiliated companies and not
available to the public in the manner, format or methods developed by Employer
or its affiliated companies.

     (d) Violation of Restrictive Covenants. The Executive recognizes and agrees
that the violation of Section 6(a) or Section 6(b) (collectively, the
“Restrictive Covenants”) may not be reasonably or adequately compensated in
damages and that, the employer may be entitled to additional remedies as
provided for under applicable law.

     (e) Definition of “Person”. For all purposes of this Section 6, the term
“Person” shall mean an individual, a corporation, a limited liability company,
an association, a partnership, an estate, a trust and any other entity or
organization.

     7. Withholding. All payments required to be made by the Employer hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employer may reasonably
determine should be withheld pursuant to any applicable law or regulation.

     8. Certain Damages. If Executive terminates his employment under this
Agreement without Good Reason (as defined in Section 4(c)) or if the Employer
terminates such employment with Cause (as defined in Section 4(a)), then
notwithstanding anything to the contrary in this or any other agreement between
the parties: (i) Executive shall forfeit all rights to any benefits under this
Agreement except as required by law to be granted to such a former employee;
(ii) Executive shall continue to abide by the provisions of Section 6; and
(iii) Executive shall pay within fifteen (15) days of such termination the
Damage Amount. For purposes of this Agreement, the parties agree Executive’s
continued employment under the terms of this Agreement is essential to the
Employer, and the damages from his termination as described in this Section 8
would be difficult to quantify. The parties agree, therefore, that the Damage
Amount shall equal $50,000 during the first year, $40,000 during the second
year, and $30,000 during the third year. No Damage Amount will be payable after
the third anniversary date of this Employment Agreement. Either party may elect
to pay the Damage Amount through offset, in the case of the Employer, or through
cancellation, in the case of Executive, of any note payable to the Executive
from the Employer. If such note does not bear interest, the present value of
such offset or cancellation shall be determined using a 5.00% discount factor.
The parties agree that this amount to be paid will be the entire damage for such
termination, although it will not affect the Employer’s other rights against the
Executive for, among other things, breaches of Section 6. The parties agree that
the provisions of this Section 8 are not a penalty, but are a good faith attempt
to ascertain the amount of damage here described.

     9. Assignability. Subject to Section 4(c) hereof, the Employer may assign
this Agreement and its rights and obligations hereunder in whole, but not in
part, to any corporation, company or other entity with or into which the
Employer may hereafter merge or consolidate or to which the employer may
transfer all or substantially all of its assets, if in any such case said
corporation, company or other entity shall by operation of law or expressly in
writing assume all obligations of the Employer hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or their rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

     10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when sent via regular mail or certified mail,
facsimile, or overnight delivery addressed to the respective addresses set forth
below:

To the Employer:

Michael W. Clarke, President
Access National Bank
1800 Robert Fulton Drive
Reston, Virginia 20191
To the Executive:

 



--------------------------------------------------------------------------------



 



Dean Hackemer
Access National Mortgage Corporation
1800 Robert Fulton Drive
Reston, Virginia 20191

     11. Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employer to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

     13. Nature of Obligations. Nothing contained herein shall create or require
the Employer to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.

     14. Changes in Control. For all purposes of this Agreement, a “Change of
Control” shall mean:

     (a) The acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”), of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the
then outstanding shares of common stock of Access (the “Outstanding Access
Common Stock”); provided, however, that the following acquisitions shall not
constitute a Change of Control; (i) any acquisition directly from Access
(excluding an acquisition by virtue of the exercise of a conversion privilege),
(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Access, or (iii) any acquisition by any corporation pursuant to
a transaction described in subsection (c) of this Section 14 if, upon
consummation of the transaction, all of the conditions described in subsection
(c) are satisfied;

     (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute a majority of such Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Access’s shareholders,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

     (c) Approval by the shareholders of Access of either (1) a reorganization,
merger, share exchange or consolidation of Access by, with or into any other
corporation or (2) the sale or disposition of all or substantially all of the
assets of Access (any of the foregoing transactions, a “Reorganization”);
provided, however, that approval by the shareholders of a Reorganization shall
not constitute a Change in Control if, upon consummation of the Reorganization,
each of the following conditions is satisfied:

(i) more than 60% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization (including the transferee in the
case of a sale or disposition of assets) is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
beneficial owners of the Outstanding Access Common Stock immediately prior to
the Reorganization in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Access Company Common Stock;

(ii) no Person (excluding any employee benefit plan (or related trust) of
Access) beneficially owns, directly or indirectly, 20% or more of either (1) the
then outstanding shares of common stock of the corporation resulting from the
Reorganization (including the transferee in the case of a sale or disposition of
assets), or (2) the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors; and

 



--------------------------------------------------------------------------------



 



(iii) at least a majority of the members of the board of directors of the
corporation resulting from the Reorganization (including the transferee in the
case of a sale or disposition of assets) were members of the Incumbent Board at
the time of the execution of the initial agreement providing for the
Reorganization.

     15. Arbitration. If any dispute between Employer and Executive shall arise
under this agreement, the parties agree to arbitrate the dispute pursuant to the
rules for the resolution of employment disputes of the American Arbitration
Association. The Arbitrator shall settle any such disputes by selecting the
position of the party that the Arbitrator determines, in its sole discretion, to
be the most correct. The Arbitrator’s fees and expenses shall be divided equally
between the parties, and each party shall bear their own costs. The
determination of the Arbitrator shall be set forth in writing, delivered to the
Employer and the Executive, or his estate, and shall be final and binding on the
parties.

     16. No Mitigation. The Executive shall not be required to mitigate the
amount of any benefits hereunder by seeking other employment or otherwise, nor
shall the amount of any such benefits be reduced by any compensation earned by
the Executive as a result of employment by another employer after the Date of
Termination or otherwise.

     17. Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

     18. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

                  ACCESS NATIONAL MORTGAGE CORPORATION
 
               
By:                                                                                
   

      Michael W. Clarke, Chairman    
 
                ACCESS NATIONAL BANK    
 
               
By:                                                                                
   

      Michael W. Clarke, President    
 
                EXECUTIVE    
 
               
By:                                                                                
   

      Dean Hackemer    

 